DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 20 have been examined in this application.  This communication is the first action on the merits.
The filing date of the above referenced application is November 23, 2020.  The Application Data Sheet filed on November 23, 2020, claims domestic benefit/national stage continuity to provisional application 63/032399 filed on May 29, 2020.  Examination will be undertaken in consideration of May 29, 2020, as the priority date.  The Information Disclosure Statements with filing dates of January 6, 2021, January 7, 2021, January 19, 2021, February 3, 2021, February 16, 2021, March 17, 2021, April 14, 2021, May 13, 2021, May 28, 2021, June 18, 2021, July 14, 2021, August 31, 2021, September 8, 2021, September 15, 2021, October 7, 2021, October 21, 2021, November 22, 2021, February 3, 2022, February 10, 2022, February 17, 2022, February 24, 2022, and March 3, 2022,  have been acknowledged.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for configuring an account by displaying information associated with a user identity, an option selecting transfers are permitted to a first set of user accounts, an option selecting transfers are permitted to a second set of user accounts, response to detecting input, determining a first account option is selected, transmitting a request, determining a second account option is selected, and transmitting a request corresponding to the account option.  The limitations of configuring an account, displaying information, selecting, permitting, detecting, determining, and transmitting a request corresponding to an account, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computer system, a display component, input devices and processors to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 34, 119 and 127 – 132 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 18 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 18 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with configuring an account, displaying information, selecting, permitting, detecting, determining, and transmitting a request corresponding to an account is not an inventive concept.
Independent product Claim 19, and independent process Claim 20, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 19 and 20 are substantially similar to system Claim 1. 
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8 – 10, 12 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  Claims 1, 2, 4, 5, 8 – 10, 12 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al., U.S. 2015/0348185.

As per Claim 1,
Frost discloses a computer system associated with a first user identity, (Frost ¶¶ [0035] – [0038], [0042], [0043], [0111] and Figs 1A,1B read on a computer system associated with a user identity.) comprising:
a display generation component;
one or more input devices;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (Frost ¶¶ [0035] – [0038], [0042], [0043], [0111] and Figs 1A,1B read on a system, as a portable computing device, with a display, input device, processor and memory.)
displaying, via the display generation component, a user interface for configuring an account for use by one or more devices associated with a second user identity, the user interface including a control for selecting between: (Frost ¶¶ [0035], [0111], [0114], [0115] and Figs 1A,1B,3.1  and Figs 1A,1B read on a user interface display for configuring an account for use by a device associated with a second user identity.)
a first account option that, when selected, indicates that transfers are permitted between the account and only a first set of user accounts, wherein the first set of user accounts are associated with a predetermined set of users of the service; (Frost ¶¶ [0110], [0118], [0128] and Figs 1B,3.5,3.13 read on an account option to a first set of accounts for a predetermined set of users.  The Examiner notes that a first set of user accounts may include a single additional user, along with a first user.)
a second account option that, when selected, indicates that transfers are permitted between the account and a second set of user accounts, wherein the second set of user accounts includes the first set of user accounts and one or more additional user accounts associated with additional users of the service; and (Frost ¶¶ [0110], [0131] – [0134] and Figs 1B,3.17,3.22 read on an account option to a second set of accounts for a predetermined set of users.)
	in response to detecting, via the one or more input devices, an input corresponding to a request to configure the account: (Frost ¶¶ [0110], [0113] – [0116] and Figs 1B,3.1,3.2 read on an input device and request to configure an account(s).)
	in accordance with a determination that the first account option is currently selected, transmitting a request to configure the account with an account setting corresponding to the first account option; and (Frost ¶¶ [0110], [0113] – [0116], [0119] and Figs 1B,3.1,3.2,3.2a,3.8 read on input selection, and a request to configure an account corresponding to a first account option.)
	in accordance with a determination that the second account option is currently selected, transmitting a request to configure the account with an account setting corresponding to the second account option. (Frost ¶¶ [0110], [0113] – [0116], [0129], [0130] and Figs 1B,3.1,3.2,3.2a,3.14,3.15 read on input selection, and a request to configure an account corresponding to a second account option.)

As per Claim 2,
Frost discloses the computer system of claim 1, wherein the one or more programs further include instructions for:
	subsequent to transmitting the request to configure the account with an account setting corresponding to the first account option or the request to configure the account with an account setting corresponding to the second account option, providing an indication that the account is available for use by the one or more devices associated with the second user identity. (Frost ¶¶ [0110], [0115], [0123], [0128] and Figs 1B,3.2,3.10,3.13 read on configuring an account and providing an indication of availability for use by a second user.)

As per Claim 4,
Frost discloses the computer system of claim 1, wherein the transfers include transfers of money. (Frost ¶¶ [0110], [0116] and Figs 1B,3.3 read on account sharing and transfers of money.)

As per Claim 5,
Frost discloses the computer system of claim 1, wherein the one or more programs further include instructions for:
	prior to detecting the input corresponding to the request to configure the account, detecting, via the one or more input devices, an input selecting the first account option or the second account option. (Frost ¶¶ [0044], [0045], [0054], [0055], [0088] and Fig 1B read on a portable computing device with sensors to identify user operation prior to detecting account configuration.)

As per Claim 8,
Frost discloses the computer system of claim 1, wherein the one or more programs further include instructions for:
	prior to configuring the account, requesting confirmation from the second user identity prior to enabling the account to be used by a device associated with the second user identity. (Frost ¶¶ [0110], [0129], [ 0130], [0133], [0134] and Figs 1B,3.14,3.15,3.18,3.19 read on requesting confirmation from a second account user prior to enabling use by the second account user.)

As per Claim 9,
Frost discloses the computer system of claim 1, wherein the one or more programs further include instructions for:
	after configuring the account:
displaying, via the display generation component, an option that, when selected, initiates a process to request a transfer to the account. (Frost ¶¶ [0110], [0119], [ 0125], [0126] and Figs 1B,3.8,3.12 read on account configuration and a request to perform a transfer to the account with a presentation on a display.)

As per Claim 10,
Frost discloses the computer system of claim 1, wherein displaying the user interface for configuring the account includes:
displaying, via the display generation component, an option that, when selected, causes transfers to be restricted between the account and an account associated with an application on the one or more devices associated with the second user identity. (Frost ¶¶ [0110], [0121], [0125], [0126] and Figs 1B,3.9,3.12 read on account configuration and display of options identifying restrictions on an account of a second user.)

As per Claim 12,
Frost discloses the computer system of claim 1, wherein displaying the user interface for configuring the account includes:
displaying, via the display generation component, an option that, when selected, causes a notification to be received in response to one or more future transfers between the account and a second account. (Frost ¶¶ [0110], [0121], [0125], [0126] and Figs 1B,3.9,3.12 read on account configuration and display of options identifying future restrictions on an account of a second user.)

As per Claim 16,
Frost discloses the computer system of claim 1, wherein the one or more programs further include instructions for:
	displaying, via the display generation component, a user interface for viewing one or more user identities, the user interface including an indication that one or more user identities are available to have an account configured. (Frost ¶¶ [0110], [0115], [0123], [0128] and Figs 1B,3.2,3.10,3.13 read on configuring an account and providing an indication of availability for use by a second user, and a display for configuring additional accounts.)

As per Claim 17,
Frost discloses the computer system of claim 16, wherein the indication includes a status of the account. (Frost ¶¶ [0110], [0129], [ 0130], [0133], [0134] and Figs 1B,3.14,3.15,3.18,3.19 read on requesting confirmation from a second account user prior to enabling use by the second account user, inclusive of a status of an account)

As per Claim 18,
Frost discloses the computer system of claim 16, wherein the one or more programs further include instructions for:
while displaying the user interface for viewing one or more user identities, detecting, via the one or more input devices, an input selecting the second user identity from the one or more user identities; and (Frost ¶¶ [0110], [0119], [ 0125], [0126], [0149] and Figs 1B,3.8,3.12,7.9 read on account configuration and a request to perform a transfer to the account with a presentation on a display relative to a user identity.)
	in response to detecting the input selecting the second user identity, displaying, via the display generation component, a second user interface for configuring the account for use by one or more devices associated with the second user identity. (Frost ¶¶ [0110], [0129], [ 0130], [0133], [0134] and Figs 1B,3.14,3.15,3.18,3.19 read on a second user, and display on a second user interface  for configuration of an account associated with a second user.)

As per Claim 19,
The Examiner notes that Claim 19 reads as follows:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is associated with a first user identity, the computer system having a display generation component and one or more input devices, the one or more programs including instructions for:
	displaying, via the display generation component, a user interface for configuring an account for use by one or more devices associated with a second user identity, the user interface including a control for selecting between:
a first account option that, when selected, indicates that transfers are permitted between the account and only a first set of user accounts, wherein the first set of user accounts are associated with a predetermined set of users of the service;
	a second account option that, when selected, indicates that transfers are permitted between the account and a second set of user accounts, wherein the second set of user accounts includes the first set of user accounts and one or more additional user accounts associated with additional users of the service; and
	in response to detecting, via the one or more input devices, an input corresponding to a request to configure the account:
	in accordance with a determination that the first account option is currently selected, transmitting a request to configure the account with an account setting corresponding to the first account option; and
	in accordance with a determination that the second account option is currently selected, transmitting a request to configure the account with an account setting corresponding to the second account option.
Claim 19 is directed to the product implied by the system of Claim 1, and is therefore rejected on the basis of the same rational as Claim 1.

As per Claim 20,
The Examiner notes that Claim 20 reads as follows:
A method, comprising:
at a computer system that is associated with a first user identity, the computer system having a display generation component and one or more input devices:
	displaying, via the display generation component, a user interface for configuring an account for use by one or more devices associated with a second user identity, the user interface including a control for selecting between:
	a first account option that, when selected, indicates that transfers are permitted between the account and only a first set of user accounts, wherein the first set of user accounts are associated with a predetermined set of users of the service;
	a second account option that, when selected, indicates that transfers are permitted between the account and a second set of user accounts, wherein the second set of user accounts includes the first set of user accounts and one or more additional user accounts associated with additional users of the service; and
	in response to detecting, via the one or more input devices, an input corresponding to a request to configure the account:
	in accordance with a determination that the first account option 1s currently selected, transmitting a request to configure the account with an account setting corresponding to the first account option; and
	in accordance with a determination that the second account option is currently selected, transmitting a request to configure the account with an account setting corresponding to the second account option.
Claim 20 is directed to the process implied by the system of Claim 1, and is therefore rejected on the basis of the same rational as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 11, 13, 14 and 15 are rejected under U.S.C. 103 as being unpatentable over Frost et al., U.S. 2015/0348185 as applied to Claim 1 above, and further in view of Raleigh et al., U.S. 2014/0162595.

As per Claim 3,
Frost teaches the computer system of claim 1, wherein the transfers include transfers of … [ ] …
(data/information).  (Frost ¶¶ [0110], [0131] – [0134] and Figs 1B,3.17,3.22 read on an account option to a second set of accounts for a predetermined set of users relative to information transfer.)
Frost does not teach:
data quota.
Raleigh, however, teaches:
data quota. (Raleigh ¶¶ [0204] – [0208] and Figs 21,27 read on sharing and transfers of data quota.)
It would have been obvious to one of ordinary skill in the art to include in the family accounts and sharing operations of Frost, the data quota, master device operations, restrictions, disablement and notifications aspects of Raleigh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with operations of portable devices and shared communications, with the motivation being to enhance mobile device operations. (see Raleigh ¶¶ [0137], [0138].)

As per Claim 6,
Frost in view of Raleigh teaches the computer system of claim 1, wherein the account is configured for use by the one or more devices associated with the second user identity without input at the one or more devices associated with the second user identity. (Raleigh ¶¶ [0204] – [0208] and Figs 21,27 read on sharing and transfers of data quota, under configuration afforded being exclusive to a master device.)

As per Claim 7,
Frost in view of Raleigh teaches the computer system of claim 6, wherein the one or more programs further include instructions for:
	after detecting the input corresponding to the request to configure the account, transmitting a request to perform a transfer to the account. (Frost ¶¶ [0110], [0119], [ 0125], [0126] and Figs 1B,3.8,3.12 read on account configuration and a request to perform a transfer to the account.)

As per Claim 11,
Frost in view of Raleigh teaches the computer system of claim 1, wherein displaying the user interface for configuring the account includes:
displaying, via the display generation component, an option that, when selected, causes transfers to be restricted between the account and an account not associated with an application on the one or more devices associated with the second user identity. . (Raleigh ¶¶ [0366], [0367], [0372], [0392] and Figs 58,65 read on restrictions between accounts, to include restrictions among sets of user devices.)

As per Claim 13,
Frost in view of Raleigh teaches the computer system of claim 12, wherein the notification includes one or more of an amount of the transfer and an identification of the second account. . (Raleigh ¶¶ [0187], [0188], [0207] and Figs 9,10,27 read on amounts of transfer, and an identification of a second account.)

As per Claim 14,
Frost in view of Raleigh teaches the computer system of claim 1, wherein displaying the user interface for configuring the account includes:
displaying, via the display generation component, an option that, when selected, causes the account to be disabled. . (Raleigh ¶¶ [0366], [0367], [0372], [0392] and Figs 58,65 read on restrictions between accounts, to include restrictions among sets of user devices, inclusive of disablement.)
 
As per Claim 15,
Frost in view of Raleigh teaches the computer system of claim 14, wherein the one or more programs further include instructions for:
in response to detecting, via the one or more input devices, an input selecting the option that, when selected, causes the account to be disabled, transmitting a request for the one or more devices associated with the second user identity to display a notification that the account is disabled. . (Raleigh ¶¶ [0257], [0366], [0367], [0372], [0392] and Figs 47,58,65 read on restrictions between accounts, to include restrictions among sets of user devices, inclusive of disablement and notifications among devices.)

Conclusion
Art cited but not relied upon pertinent to the application disclosure includes Oskolkov et al., U.S. 2013/0060690 generally identifying payment systems and notifications among users, and Kuttuva, U.S. 2013/0006848 generally identifying mobile device operations and data/information sharing among devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      July 21, 2022